     Case 3:19-cv-01387-DMS-RBM Document 42 Filed 04/15/21 PageID.248 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    D 'RON BOTTS,                                       Case No.: 3:19-cv-01387-DMS-RBM
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13    v.                                                  MOTION.TO EXTEND EXPERT
                                                          DISCOVERY AND PRETRIAL
14    CORRECTIONAL OFFICER                                MOTION DEADLINES
      SHEPPARD, et al.,
15
                                      Defendants.
16
                                                          [Doc. 41]
17
18
19          Before the Court is Plaintiff D'Ron Botts ("Plaintiff') and Defendants J. Newman,
20    C. Legge, R. Rodriguez, F. Camacho, A. Shepherd, and D. Paramo's (collectively
21    "Defendants") Joint Motion to Extend Expert Discovery and Pretrial Motion Deadlines
22    ("Joint Motion"). (Doc. 41.) The parties seek a three-week continuance of the expert
23    discovery deadlines and the pretrial motions cutoff. . (Id. at 2.) The parties allege an
24 · extension is necessary as COVID-19 and hospitalizations have delayed the original
25    discovery deadlines. (Id.)    Moreover, Plaintiff needs more time to complete expert
26    discovery and alleges 1;1n extension will cause no prejudice. (Id. at 2�3.)
27    III
28 ///

                                                      1
                                                                               3:19-cv-01387-DMS-RBM
       Case 3:19-cv-01387-DMS-RBM Document 42 Filed 04/15/21 PageID.249 Page 2 of 3



  1            This is the parties' sixth request to continue scheduling order dates. (Docs. 28, 31,
  2     35, 37, 39, 41.) However, the undersigned notes that the primary reasons for the-multiple
  3     continuances resulted from COVID-19 and Plaintiffs hospitalization. (Doc. 41 at 2.) The
  4     Court's August 25, 2020 order granting a continuance of time set a pretrial conference on
  5     August 20, 2021, with trial to begin on September 20, 2021. (Doc. 36 at 5.) The Court's
  6     December 28, 2020 order granting a continuance of time set the expert discovery cutoff on
  7     Aptil 23, 2021, and the pretrial motions deadline on May 21, 2021. (Doc. 40 at 3.)
  8            A scheduling order may be modified only upon a showing of good cause and with
  9     the judge's consent. FED. R. CIV. P. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations,
10 Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, "the focus of [the good cause] inquiry is
11      upon the moving party's reasons for seeking ·modification.").
12            Here, the Court finds good cause to grant a continuance of the expert discovery and
13      pretrial motion deadlines.· Additionally, the Court sua sponte continues the pretrial
14      conference and trial dates.
15            Accordingly, the Joint Motion is GRANTED:
16            1.      All expert-discovery shall be completed by all parties by May 14, 2021. The
17      parties shall comply with the same procedures set forth in the paragraph governing fact
18      discovery.
19            2.      Failure to comply with this section or any other discovery order of the court
20      may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
21      the introduction of experts or other designated matters in evidence.
22            3.      All other pretrial motions must be filed by June 11, 2021. Counsel for the
23      moving party must obtain a motion hearing date from the law clerk of the judge who will
24      hear the motion. The period of time between the date you request a motion date and the
25      hearing date may vary from one district judge to another. Please plan accordingly. Failure
26      to make a timely request for a motion date may result in the motion not being heard.
. 27    Motions in Limine are to be filed as directed in the Local Rules or as otherwise set by the
28      district judge.

                                                     2
                                                                                3:19-cv-01387-DMS-RBM
     Case 3:19-cv-01387-DMS-RBM Document 42 Filed 04/15/21 PageID.250 Page 3 of 3



 1          4.     The final Pretrial Conference is scheduled on the calendar of the Honorable
 2    Dana M. Sabraw on October 15, 2021, at 10:30 a.m. The trial is scheduled to start on
 3    November 15, 2021, at 9:00 a.m.
 4                 The dates and times set forth herein will not be modified except for good cause
 5    shown.
 6         . 6.    All other dates in the Court's August 25,2020, and December 28, 2020 orders
 7    (Docs. 36 and 40) remain unchanged.
 8          7.     Plaintiffs counsel shall serve a copy of this order on all parties that enter this
 9    case hereafter.
10          IT IS SO ORDERED.·
11    DATE: April 15, 2021
12
13
                                               �GR
14
                                               UNITED STATES MAGISTRATE JUDGE.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                3:19-cv-01387-DMS-RBM
